Citation Nr: 1114264	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-42 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  The Veteran likely had reserve component service until December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, in which the RO denied service connection for bilateral hearing loss and tinnitus.

In July 2009, the Veteran filed a notice of disagreement as to the above determinations.  Upon the submission of additional evidence, a decision review officer (DRO) granted service connection for tinnitus in a September 2009 decision and denied service connection for hearing loss in a statement of the case (SOC) issued that same month.  In response to the September 2009 SOC, the Veteran filed a VA form 9 (Appeal to the Board of Veterans' Appeal).  

In October 2010, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is associated with the claims file.  


REMAND

In January 2009, the Veteran filed a claim for VA disability compensation, seeking service connection for hearing loss.  He indicated that he had active military service from October 1972 to October 1974, Army Reserve service from October 1974 to December 1975, and National Guard service from December 1975 to December 1978.  (The Veteran's DD form 214 reflects that he had active military service from October 1972 to October 1974.)  In support of his claim, the Veteran submitted private speech recognition scores, dated in November 2008, the results of a 1987 audiogram, a December 1975 National Guard enlistment examination report and report of medical history, and an undated National Guard compulsory four-year physical examination report.

In February 2009, the agency of original jurisdiction (AOJ) sought to verify the Veteran's service dates and obtain his STRs by means of an electronic request.  The records request identified the Veteran by name, provided his social security number and date of birth, and listed his dates of service as October 19, 1972, to October 12, 1974.  The National Personnel Records Center (NPRC) responded in March 2009 by stating that it could not identify a record based on the information furnished.  The NPRC indicated that if additional information could be obtained, the request should be resubmitted.  Also in March 2009, the AOJ requested from the Minnesota National Guard the Veteran's service treatment records (STRs) and an original or certified copy of his NGB form 22.  

In April 2009, the AOJ requested from the NPRC copies of the Veteran's entrance and separation physical examination reports.  The AOJ instructed the NPRC to check on microfiche if necessary.  The NPRC again responded by stating that it could not identify a record based on the information furnished and if additional information could be obtained, the request should be resubmitted.  That same month, the AOJ received a copy of the Veteran's NGB form 22 and a September 1974 separation examination report and report of medical history.  The AOJ's request to the Minnesota National Guard was returned with a handwritten notation indicating that "all existing S[T]R's at State [headquarters]" had been forwarded.  
In June 2009, the AOJ made a formal final on the unavailability of the Veteran's STRs, determining the STRs for the period from October 1972 to October 1974 were unavailable for review.  

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2010).

Further, VA is required to notify a claimant that it has made reasonable efforts to obtain his or her Federal records but was either unable to obtain them or it was reasonably certain that any additional efforts to obtain such records would be futile.  Id.  The notice must specifically contain the following information: "(i) The identity of the records VA was unable to obtain; (ii)[a]n explanation of the efforts VA made to obtain the records; (iii)[a] description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv)[a] notice that the claimant is ultimately responsible for providing the evidence."  Id.; see 38 U.S.C. § 5103A(b)(2).

Notwithstanding the AOJ's formal finding regarding the unavailability of the Veteran's STRs, it is unclear from the record before the Board whether the Veteran's STRs are indeed unavailable or whether further information was necessary in order to conduct a thorough search for such records.  Indeed, the NPRC's response seems to indicate that the information provided was somehow incomplete or incorrect.  A review of the AOJ's request, however, appears to contain the Veteran's correct name, date of birth, social security number, and active duty dates.  Rather than inquiring as to what information was lacking or what additional information might be obtained, the AOJ provided the same information in its follow-up request and instructed the NPRC to check on microfiche for the Veteran's records.  

Given the response from the NPRC, the Board cannot be certain that the Veteran's STRs do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  Furthermore, although the AOJ notified the Veteran of its formal finding, the notification letter did not comply with the requirement of 38 C.F.R. § 3.159(e) in that the letter identified only what records the AOJ was unable to obtain and indicated that the Veteran should submit any relevant records in his possession.  See id.  

Thus, because it has not been properly determined that the Veteran's STRs are unattainable or nonexistent, and because they may contain information relevant to his claim for service connection for hearing loss, the Board finds that the matter must be remanded for the AOJ to again attempt to obtain these potentially relevant records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010) ("[I]f there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  If, on remand, it is determined that the Veteran's STRs are indeed nonexistent or unattainable, the Veteran must be notified of that determination in compliance with 38 C.F.R. § 3.159(e).  

Furthermore, the Board notes that in order to receive VA benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2010).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full-time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

As noted, the term "active military, naval, or air service" includes "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a); see McManaway v. West, 13 Vet. App. 60, 67 (1999) (citing Paulson v. Brown, 7 Vet. App. 466, 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim").  

In this case, the Veteran in this case achieved "veteran" status by virtue of his period of active duty.  Thus, his eligibility for disability benefits for a disability resulting from injury or disease incurred during his service from October 1972 to October 1974 is not in question.  However, during his October 2010 hearing, the Veteran indicated that he had also suffered acoustic trauma during his period of service as a National Guardsman.  As such, the outcome of this case potentially turns on the nature of the Veteran's National Guard duty and whether it amounts to "active military, naval, or air service."  38 U.S.C.A. § 101(2), (22), (24).  As stated above, "to have basic eligibility for veterans benefits based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C.[A.] § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.[A.] §§ 316, 502, 503, 504, or 505."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007) (citing 38 U.S.C. §§ 101(21), (22)(C)).  Further, eligibility can then only be established based on a period of "full-time duty" as a National Guardsman if it is shown the Veteran's hearing loss manifested itself during that period.  See Paulson, supra.

As with the NPRC's response, the response received from the Minnesota National Guard raises a question as to whether all available National Guard records have been obtained.  Although it appears that all of the Veteran's records in the custody of the state headquarters of the Minnesota National Guard were received, there is no indication that the AOJ contacted any other agency in attempt to ensure that all of the Veteran's reserve records were received and associated with the claims folder.  Accordingly, on remand, the AOJ should seek to obtain the Veteran's complete military personnel records and associate them with the claims folder.  The AOJ should also clarify the Veteran's reserve and National Guard service dates and determine whether, at any point during such service, the Veteran served on active duty, ACDUTRA, or inactive duty training.  

Also on remand, the Veteran must be adequately notified of the information and evidence necessary to substantiate his claim in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010).  In this regard the Board notes that in Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court), held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

Although in January 2006, the AOJ sent to the Veteran a VCAA-notice letter, it did not specifically inform him of the information and evidence necessary to substantiate a claim based on reserve duty.  Accordingly, on remand, the Veteran should be sent a new VCAA letter notifying him of the information and evidence necessary to substantiate his service connection claim, which notice includes specific information on the element of veteran status based on reserve service.  

VA's duty to assist also includes the duty to provide a medical examination or obtain a medical opinion "when such an examination or opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).  

Here, the Veteran was provided with a VA audiology examination in June 2009.  The audiologist noted that the Veteran had indicated that he was exposed to noise from artillery in service.  The audiologist also noted that the Veteran had indicated that he had begun to experience tinnitus one year prior.  The audiologist determined that the Veteran had bilateral sensorineural hearing loss.  The audiologist opined that the Veteran's hearing loss more likely than not was not related to noise exposure experienced while in military service.  The examiner reasoned that the Veteran's hearing was within normal limits at the time of separation and there was no indication of a significant threshold shift in his hearing while he was in service.  

The Board notes that although there is no requirement imposed on a medical examiner to provide detailed reasons for an opinion, Ardison v. Brown, 6 Vet. App. 405, 407 (1994), it is incumbent on the VA examiner to consider all of the relevant evidence before forming an opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Indeed, a medical opinion is considered adequate only "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  See Stefl, 21 Vet. App. at 123 (quoting Ardison, supra).

Given that the additional evidence associated with the claims folder since the June 2009 audiology examination report contains the results of several private audiology examinations, the Board finds that a new examination and opinion that takes into account all relevant evidence of record is necessary so that the Board's decision on the Veteran's claim will be a fully informed one.  Thus, on remand, the AOJ should schedule the Veteran for a VA audiology examination in connection with his claim.  The audiologist should consider specifically the Veteran's assertions of noise exposure and tinnitus in service.  The audiologist should also detail the Veteran's hearing over time, as documented by the audiograms and hearing tests of record, to include any speech recognition scores.  The audiologist should also speak to the relevance of threshold shifts, to include a specific discussion of what constitutes a significant threshold shift.  

The Board also notes that during his October 2010 hearing, the Veteran asserted that first experienced right ear hearing loss when he was 22 or 23 years old, but that he only experienced left ear hearing loss "a few years ago."  The Veteran is clearly competent to report on when he first noticed problems with his hearing.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Thus, on remand, the audiologist should evaluate the Veteran's right and left ear independent of one another.  

Lastly, the Board notes that although the Veteran's National Guard entrance examination report showed normal hearing, the only hearing test done at that time was a whispered voice test.  As noted in Training Letter 10-02, which was issued in March 2010 regarding the adjudication of claims for hearing loss, "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02), dated March 18, 2010.  In that letter, the Director of the VA Compensation and Pension Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  Accordingly, in opining as to whether it is at least as likely as not that the Veteran's right or left ear hearing loss is attributable to his active military service, the audiologist must consider all of the evidence of record and follow the guidelines sets set forth in VBA Training Letter 10- 02.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should send to the Veteran a new VCAA notice letter.  The letter should specifically notify him of the information and evidence necessary to substantiate his claim for service connection based on his reserve/National Guard service.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

3.  The AOJ must confirm all of the Veteran's military service and verify all of his dates of service, to the extent feasible.  The AOJ should determine whether any period was active duty, ACDUTRA, or inactive duty training, and, to the extent feasible, provide the dates for each period of service.  As part of that process, the AOJ should attempt to obtain the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like.  To verify ACDUTRA or any dates of inactive duty training, pay/duty records may need to be researched.  The appropriate agency(ies) must be contacted to obtain the records.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.

4.  The AOJ must seek to obtain the Veteran's service treatment records.  If, in response to a request for records, it is indicated that no records could be located based on the information provided, the AOJ must determine what information is incorrect or incomplete.  All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, the Veteran must be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e).

5.  The appellant should thereafter be afforded a VA audiology examination to evaluate his claim of service connection for hearing loss.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  The audiologist should be asked to review the record, take a detailed history from the Veteran, and provide an opinion as to the medical probabilities that any right or left ear hearing loss is attributable to any period of active duty, ACDUTRA, or inactive duty training.  A detailed explanation for each opinion should be set forth.

As part of his/her opinion, the audiologist should consider specifically the Veteran's assertions of noise exposure and tinnitus in service.  (The Board notes that the Veteran's complaints of ringing in his ears has been documented in his available service records.)  The audiologist should also detail and comment on the Veteran's hearing over time, from service to the present, as documented by the audiograms and hearing tests of record, to include any speech recognition scores.  Consideration should specifically be given to what appears to be an increased threshold at 500 Hz in the right ear when the Veteran was examined for separation from active duty in September 1974.  The audiologist should also speak to the relevance of threshold shifts, to include a specific discussion of what constitutes a significant threshold shift.  

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue on appeal.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

